[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO CLARIFY PAYMENT
On July 18, 1990 the marriage between the plaintiff, Paul Kostak and the defendant, Adele Kostak was dissolved. As part of the judgment, the court ordered that;
     1. The real estate located at 90 Lexington Avenue, Torrington, Connecticut shall remain in the names of the plaintiff and the defendant as tenants in common subject to the condition that the defendant shall have the exclusive right of possession during her lifetime. All personal property in said residence shall be the exclusive property of the defendant.
The defendant has filed motions for clarification and payment regarding taxes, insurance and general upkeep of the family home. By virtue of the judgment, the joint survivorship interests of the parties was severed and their interests were converted to tenants in common. General Statute 47.14g. By virtue of Conn. Gen. Stat. 12-42 each party is responsible to file and be liable for real estate taxes owned by the individual. Accordingly, the plaintiff is obligated to pay one half of the real estate taxes on the property as well as one half of the insurance on the real estate. Normal maintenance shall be the responsibility of the defendant.
The plaintiff is ordered to reimburse the defendant for one half of real estate taxes and insurance paid by the defendant since the date of judgment, July 18, 1990 within thirty days and further to contribute one half of said payments as they become due in the future.
PICKETT, J.